

117 SRES 163 ATS: Relating to the death of the Honorable William “Bill” Emerson Brock III, former United States Senator for the State of Tennessee.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 163IN THE SENATE OF THE UNITED STATESApril 15, 2021Mr. Hagerty (for himself and Mrs. Blackburn) submitted the following resolution; which was considered and agreed toRESOLUTIONRelating to the death of the Honorable William Bill Emerson Brock III, former United States Senator for the State of Tennessee.Whereas William Bill Emerson Brock III (referred to in this preamble as Bill Brock) was born in Chattanooga, Tennessee; Whereas Bill Brock began his lifetime of service as a member of the Armed Forces, serving in the Navy from 1953 to 1956;Whereas Bill Brock was a Tennessean who honorably served the State of Tennessee and the United States for more than 50 years;Whereas Bill Brock served 4 terms in the United States House of Representatives, to which he was first elected in 1962;Whereas Bill Brock served with honor and distinction during his 1 term in the United States Senate, to which he was elected in 1971;Whereas Bill Brock served as United States Trade Representative from 1981 to 1985 and as United States Secretary of Labor from 1985 to 1987;Whereas Bill Brock contributed greatly to the Era of Cooperation in Congress between 1971 and 1977, during which major reform was accomplished, including passage of the Federal Water Pollution Control Act (commonly known as the Clean Water Act) (33 U.S.C. 1251 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the Safe Drinking Water Act (42 U.S.C. 300f et seq.), and the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621 et seq.), all of which passed without opposition votes in the Senate;Whereas Bill Brock was a force in the Republican Party, both nationally, serving as chairman of the Republican National Committee from 1977 to 1981, and in the State of Tennessee;Whereas Bill Brock laid the foundation for a long lineage of Republican Members of Congress from Tennessee; andWhereas Bill Brock served the State of Tennessee proudly and left a legacy of exceptional service to those who elected him: Now, therefore, be itThat the Senate— (1)has heard with profound sorrow and deep regret the announcement of the death of the Honorable William Bill Emerson Brock III, former Member of the United States Senate from the State of Tennessee; and(2)respectfully requests that the Secretary of the Senate—(A)communicate this resolution to the House of Representatives; and (B)transmit an enrolled copy of this resolution to the family of the Honorable William Bill Emerson Brock III.